Citation Nr: 0210284	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-20 526A	)	DATE
	)
	)


THE ISSUE

Whether a March 15, 1977 decision of the Board of Veterans' 
Appeals (Board), which denied a compensable disability rating 
for residuals of a fracture of the sternum, should be revised 
or reversed on grounds of clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from March 1951 to 
December 1952 and from August 1955 to August 1958.  

In October 2000, the veteran, through his representative, 
filed a motion in which he asked that that part of the 
Board's March 15, 1977 decision which had denied a 
compensable disability rating for the service-connected 
residuals of a fracture of his sternum be revised or reversed 
on grounds of clear and unmistakable error.  See 38 U.S.C.A. 
§ 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 (2001).  In 
February 2001, the Board denied the veteran's motion.  

Thereafter, the veteran appealed the Board's denial of his 
CUE claim to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2002, the Court rendered a decision 
that reversed the Board's February 2001 determination which 
had found no CUE in the March 15, 1977 Board denial of a 
compensable disability rating for the service-connected 
residuals of a fracture of the veteran's sternum.  Also in 
May 2002, the Court remanded the matter to the Board to 
revise the 1977 Board decision on the basis of CUE.  In June 
2002, judgment was entered on the Court's decision.  

Accordingly, the veteran's case has been returned to the 
Board for action consistent with the Court's May 2002 
decision.  The following decision effectuates the Court's 
determination on the veteran's CUE motion.  

Additionally, in a March 2001 statement, the veteran raised 
the issues of entitlement to service connection for 
post-traumatic stress disorder, bilateral hearing loss, 
tinnitus, and residuals of frostbite of both feet (a cold 
weather injury) on a direct basis (as a result of his combat 
service in Korea); entitlement to service connection for left 
hip and left knee disabilities on a secondary basis; 
entitlement to a disability evaluation greater than 
20 percent for the service-connected residuals of a 
compression fracture at T-12 with lumbar spondylosis; and 
entitlement to a disability rating greater than 10 percent 
for the service-connected residuals of multiple foreign 
bodies of the right side of Muscle Group XIII.  These claims 
are not inextricably intertwined with the current issue 
before the Board and are, therefore, referred to the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans (VA) for appropriate action.  


FINDINGS OF FACT

1.  By a decision entered on March 15, 1977, the Board denied 
the issue of entitlement to a compensable disability rating 
for service-connected residuals of a fracture of the 
veteran's sternum.  

2.  The statutory and regulatory provisions in existence at 
the time of the Board's March 15, 1977 denial were not 
correctly applied.  

3.  The Board's March 15, 1977 decision contains an error 
that, had it not been made, would have manifestly changed the 
outcome of the claim.  


CONCLUSION OF LAW

The criteria for the revision of the Board's March 15, 1977 
decision, which denied a compensable disability rating for 
the service-connected residuals of a fracture of the 
veteran's sternum, on the grounds of CUE have been met.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403, 20.1404 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect hospitalization for several 
days for treatment for a simple fracture at the junction of 
the manubrium and the body of the veteran's sternum in June 
1957 when a radar tower fell and pinned him to the ground.  
Final diagnosis included, in pertinent part, an apparent 
manubrial separation on the right with no change.  The 
separation examination conducted in June 1958 demonstrated 
that the veteran's chest was normal.  

In August 1958, the veteran was discharged from active 
military duty.  In December 1958, he underwent a VA 
examination, at which time he complained of chest pains upon 
sitting and especially bending over.  He also reported having 
sustained a simple fracture between the body of his sternum 
and the sternum manubrium during service in 1957 when a radar 
tower fell and "jack knifed" him and jammed his chest 
against his knee.  A physical examination of the veteran's 
chest demonstrated the presence of a nontender, prominent, 
and approximately three-inch long and one-and-a-half inch 
wide bone ridge at the level of the junction of the sternum 
body and manubrium.  The examiner noted that the bone ridge 
showed no crepitus on pressure.  X-rays taken of the 
veteran's chest were essentially normal.  The examiner 
diagnosed, in pertinent part, a symptomatic healed fracture 
of the sternum.  

Based on this evidence, the RO, by a December 1958 rating 
action, granted service connection for symptomatic residuals 
of a fracture of the veteran's sternum.  In addition, the RO 
awarded a 10 percent evaluation to this disability, effective 
from August 30, 1958, the day following the veteran's 
separation from active military duty.  In January 1959, the 
RO notified the veteran of this award.  

Subsequently, in December 1975, the veteran underwent another 
VA examination, at which time he complained of a sore chest 
bone and pains over his sternum.  A physical examination 
demonstrated pain to palpation or percussion over the 
thoracic spine, active range of motion of all upper extremity 
joints which was within normal limits, and pain over the 
sternum during abduction of both shoulders.  X-rays taken of 
the veteran's lateral sternal area showed mild hypertrophic 
changes involving the lower thoracic spine; deformity at the 
level of the sternozyphoid articulating area, which the 
radiologist explained was probably old and post-traumatic in 
origin; and some displacement posteriorly of the zyphoid 
region.  The examiner diagnosed, in pertinent part, a 
fracture of the sternum.  

Based on this evidence, the RO, by a January 1976 rating 
action, decreased the disability evaluation assigned to the 
service-connected residuals of a fracture of the veteran's 
sternum from 10 percent to a noncompensable level, effective 
from May 1, 1976.  Also in January 1976, the RO notified the 
veteran of this reduction.  

Following the January 1976 notification, the veteran 
perfected a timely appeal with respect to the rating assigned 
to this service-connected disability.  Specifically, the 
veteran asserted that the disability evaluation assigned to 
the service-connected residuals of a fracture of his sternum 
should not have been reduced.  He explained that his sternum 
was sensitive to touch and that his chest ached when he 
touched his right shoulder with his left hand.  

According to pertinent VA medical evidence received during 
that appeal, in February 1976, the veteran sought treatment 
for complaints of pain in his left chest without radiation.  
He reported having sustained a separated sternal bone in 1958 
when a radar antenna fell on him.  A physical examination 
demonstrated tenderness along the costo-sternal function on 
the left.  X-rays taken of the veteran's sternum and adjacent 
rib cage several weeks later in March 1976 showed normal bony 
structures with no evidence of any bony changes and with no 
fractures or fracture deformity visualized in the 
corresponding region.  

Thereafter, in July 1976, the veteran underwent another VA 
examination, at which time he complained of pains in his 
breast bone.  He reported that, during service in 1955, he 
had fractured his sternum when a radar antenna stack fell on 
him.  A physical examination demonstrated pain to palpation 
over the thoracic spine.  X-rays taken of the veteran's 
sternum showed some irregularity of the anterior surface of 
the sternum proximally, which the radiologist explained may 
have represented an area of previous fracture and of 
hypertrophic bone formation.  The remainder of the sternum 
appeared to be within normal limits.  The examiner diagnosed, 
in pertinent part, an old healed fracture of the sternum.  

In a March 15, 1977 decision, the Board, after considering 
the relevant in-service and post-service evidence of record, 
denied the issue of entitlement to a compensable rating for 
the service-connected residuals of a fracture of the sternum.  
According to this previous decision, the Board acknowledged 
that this pertinent evidence showed that the 
service-connected residuals of a fracture of the veteran's 
sternum were manifested by some irregularity of the surface 
of the sternum and by the veteran's complaints of breastbone 
pain.  However, the Board also determined that the relevant 
evidence of record demonstrated that this service-connected 
disability was essentially static and that the objective 
findings failed to indicate a significant disability 
warranting a compensable rating.  

Subsequently, in October 2000, the veteran, through his 
representative, filed a statement alleging CUE in the Board's 
March 1977 decision.  In essence, the veteran, through his 
representative, asserted in this document that the Board, in 
March 1977, erred in failing to address the proper issue of 
the validity of the RO's reduction in the evaluation assigned 
to his service-connected sternum disability and in failing to 
discuss the applicability of the provisions of 38 C.F.R. 
§ 3.344 regarding rating reductions.  

Pertinent Laws And Regulations

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2001).  It is the kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  See also, Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 1400(a), 
20.1401(b) (2001).  In order to prevail on such a motion, it 
must be established that there was an error in the Board's 
adjudication and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2001).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  
Id.  

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. 
§ 1403(d)(3) (2001).  See also, Baldwin v. West, 13 Vet. 
App. 1, 5 (1999) and Damrel v. Brown, 6 Vet. App. 242, 246 
(1994) (in which the Court held that allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence could never rise to the stringent definition of 
CUE).  Similarly, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  See, 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000) and Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).  

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2001).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, id., and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See, Disabled American Veterans v. Gober, 234 F.3d 682, 
698-699 (Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 
99-7071, 99-7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. 
Cir. Jan. 2, 2001) (invalidating 38 C.F.R. § 20.1404(b) to 
the extent that it allowed insufficiently pled motions to be 
denied without further opportunity to re-file).  

Analysis

As previously noted in this decision, the RO, by a December 
1958 rating action, initially granted service connection for 
symptomatic residuals of a fracture of the veteran's sternum 
and awarded a 10 percent evaluation to this disability, 
effective from August 30, 1958, the day following the 
veteran's separation from active military duty.  

Thereafter, by a January 1976 rating action, the RO decreased 
the disability evaluation assigned to the service-connected 
residuals of a fracture of the veteran's sternum from 
10 percent to a noncompensable level, effective from May 1, 
1976.  Following notification of this decrease, the veteran 
repeatedly asserted his objections to the RO's reduction of 
the compensable 10 percent rating that had been previously 
assigned to this disorder for almost 18 years.  

In the March 15, 1977 decision, the Board denied the issue of 
entitlement to a compensable disability rating for the 
service-connected residuals of a fracture of the sternum.  
Significantly, however, in view of the fact that a 
compensable rating of 10 percent had been in effect for 
almost 18 years before the RO had decreased the evaluation to 
a noncompensable level and in view of the veteran's repeated 
assertions following this decrease that the reduction was 
improper and not supported by the evidence of record, the 
Board concludes that the issue properly before the Board in 
March 1977 was the claim of whether the reduction in the 
rating assigned to the service-connected residuals of a 
fracture of the sternum from 10 percent to zero percent was 
proper.  

As the issue properly before the Board at the time of the 
March 1977 decision was the propriety of the reduction in the 
rating assigned to the service-connected residuals of a 
fracture of the veteran's sternum, the provisions of 38 
C.F.R. § 3.105(e) were applicable.  Specifically, at the time 
of the Board's March 1977 decision, 38 C.F.R. § 3.105(e) 
provided that, where the reduction in evaluation of a 
service-connected disability or employability status was 
considered warranted and the lower evaluation would have 
resulted in a reduction or discontinuance of compensation 
payments currently being made, rating action would be taken.  
The reduction would be made effective the date last day of 
the month in which a 60-day period from the date of notice to 
the payee expires.  The veteran would be notified at his or 
her latest address of record of the action taken and 
furnished detailed reasons therefor, and would be given 
60 days for the presentation of additional evidence.  38 
C.F.R. § 3.105(e) (1976).  

In the January 1976 notice of the rating action dated in the 
same month (which reduced the evaluation for the veteran's 
service-connected sternum disability from 10 percent to zero 
percent, effective from May 1976), the RO informed the 
veteran of his opportunity to submit additional evidence 
tending to show that the reduction should not be made.  In 
particular, the RO cited such helpful evidence as a statement 
from a physician who had recently treated or examined him and 
who could provide detailed findings relating to his 
service-connected disorder.  The RO explained that, if no 
such additional evidence were received within 60 days from 
the date of the notification letter, the agency would 
effectuate his reduction as indicated.  

In response to this letter, the veteran perfected a timely 
appeal with respect to the issue of the propriety of the 
reduction of the rating for the service-connected residuals 
of a fracture of his sternum.  Additionally, the veteran 
cited sources of medical treatment that he had received for 
this service-connected disability.  The RO obtained these 
records, and also accorded the veteran a VA examination prior 
to the Board's March 1977 decision.  

A complete and thorough review of the Board's March 1977 
decision indicates that the provisions of 38 C.F.R. 
§ 3.105(e) were not considered.  However, as noted, the RO 
complied with these provisions.  Thus, even if the Board had 
considered them at the time of its March 1977 decision, the 
outcome of the Board's determination at that time would not 
have been manifestly different.  See, 38 C.F.R. § 20.1403(c) 
(2001) (which stipulates that, in order to prevail on a 
motion of CUE, it must be established that there was an error 
in the Board's adjudication and that the error was such that, 
had it not been made, the outcome of the adjudication would 
have been manifestly different).  

Additionally, as the compensable rating for the veteran's 
service-connected sternum disability was in effect for almost 
18 years (from August 1958 to May 1976), the provisions of 38 
C.F.R. § 3.344 were applicable.  See, 38 C.F.R. § 3.344(c) 
(1976) (which stipulates that the provisions of paragraphs 
(a) and (b) of this section applied to ratings which had 
continued for long periods at the same level (5 years or 
more)).  In this regard, the Board notes that the provisions 
of 38 C.F.R. § 3.344, at the time of the Board's March 1977 
decision, provided that 

[r]ating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
Veterans Administration regulations 
governing disability compensation and 
pension.  It is essential that the entire 
record of examinations and the 
medical-industrial history be reviewed to 
ascertain whether the recent examination 
is full and complete, including all 
special examinations indicated as a 
result of general examination and the 
entire case history.  This applies to 
treatment of intercurrent diseases and 
exacerbations, including hospital 
reports, bedside examinations, 
examinations by designated physicians, 
and examinations in the absence of, or 
without taking full advantage of, 
laboratory facilities and the cooperation 
of specialists in related lines.  

Examinations less full and complete than 
those on which payments were authorized 
or continued will not be used as a basis 
of reduction.  

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination, except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated.  

 . . . Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected the rating 
agency will . . . consider . . . whether 
the evidence makes it reasonably certain 
that the improvement will be maintained 
under the ordinary conditions of life.

38 C.F.R. § 3.344(a) (1976).  

A complete and thorough review of the March 1977 decision 
indicates that the Board did not consider the provisions of 
38 C.F.R. § 3.344(a).  In this regard, the Board notes that 
the December 1958 VA examination, which the RO used to award 
the 10 percent rating for the veteran's service-connected 
sternum disability in the December 1958 rating action, 
included his complaints of chest pains when sitting and 
especially when bending over as well as objective evaluation 
findings of the presence of a nontender, prominent, and 
approximately three-inch long and one-and-a-half inch wide 
bone ridge at the level of the junction of the sternum body 
and manubrium without crepitus on pressure and with 
essentially normal radiographic findings but with a diagnosis 
of a symptomatic healed fracture of the sternum.  

The VA examination subsequently conducted in December 1975, 
which was used as the basis of the RO's January 1976 
reduction in the rating assigned to the veteran's 
service-connected sternum disability from 10 percent to a 
noncompensable level, included the veteran's complaints of 
sternum (or chest) pains as well as objective evaluation 
findings of pain to palpation or percussion over the thoracic 
spine, pain over the sternum during abduction of both 
shoulders, deformity at the level of the sternozyphoid 
articulating area which was probably old post-traumatic in 
origin (by radiographic films), some displacement posteriorly 
of the zyphoid region (also by radiographic films), and a 
diagnosis of a fracture of the sternum.  

According to the additional pertinent medical evidence dated 
prior to May 1976, the effective date of the rating 
reduction, a February 1976 VA outpatient treatment record 
reflected the veteran's continued complaints of left chest 
pain without radiation as well as objective evaluation 
findings of tenderness along the left costo-sternal function.  
Additionally, X-rays taken of the veteran's sternum and 
adjacent rib cage several weeks later in March 1976 showed 
normal bony structures with no evidence of any bony changes 
and with no fractures or fracture deformity visualized in the 
corresponding region.  

Thus, the medical evidence available at the time of the RO's 
December 1958 grant of service connection for residuals of a 
fracture of the sternum and award of a 10 percent rating for 
this disability reflected the presence of a symptomatic 
disorder manifested by complaints of chest pains but by 
essentially normal findings on physical and radiographic 
examination.  The medical evidence available at the time of 
the RO's 1976 reduction in this rating from 10 percent to 
zero percent continued to include a symptomatic disability 
manifested by complaints of chests pains but also by 
objective evaluation findings of pain to palpation or 
percussion over the thoracic spine, tenderness along the left 
costo-sternal function, pain over the sternum during 
abduction of both shoulders, deformity at the level of the 
sternozyphoid articulating area found to be probably old and 
post-traumatic in origin, and some displacement posteriorly 
of the zyphoid region.  

Clearly, this medical evidence does not demonstrate an 
improvement in the service-connected residuals of a fracture 
of the veteran's sternum.  In fact, the medical evidence used 
in support of the reduction in this disability's rating shows 
an increase in the symptomatology associated with the 
disorder.  In particular, the medical evidence used to 
support the grant of the 10 percent rating included only 
subjective complaints of chest pain, while the medical 
records used as a basis for the reduction to a noncompensable 
level included such subjective complaints as well as 
objective findings of pain and tenderness of the sternum, 
deformity at the level of the sternozyphoid articulating area 
(which was found to be probably old and post-traumatic in 
origin), and some displacement posteriorly of the zyphoid 
region.  Without evidence of improvement in this 
service-connected disability, a reduction in the rating 
assigned to the disorder was not proper.  See, 38 C.F.R. 
§ 3.344(a) (1976).  

Significantly, therefore, if the Board had considered the 
provisions of 38 C.F.R. § 3.344(a) (1976) at the time of its 
March 1977 decision, the outcome of the Board's determination 
at that time would have been manifestly different.  In other 
words, consideration of the provisions of 38 C.F.R. 
§ 3.344(a) at the time of the Board's March 1977 decision 
would have resulted in a finding that the RO's 1976 reduction 
of the rating assigned to the veteran's service-connected 
sternum disability was improper.  See, 38 C.F.R. § 20.1403(c) 
(2001) (which stipulates that, in order to prevail on a 
motion of CUE, it must be established that there was an error 
in the Board's adjudication and that the error was such that, 
had it not been made, the outcome of the adjudication would 
have been manifestly different).  As such, the Board must 
conclude that the CUE was committed in its March 1977 denial 
of a compensable rating for this service-connected 
disability.  

The Board acknowledges that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective.  See, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  In particular, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
and Holliday v. Principi, 14 Vet. App. 280 (2001).

In deciding the veteran's CUE motion, the Board has 
considered the applicability of the VCAA.  Importantly, the 
Court has held that the VCAA is not applicable to motions for 
revision of a Board decision on the grounds of CUE.  Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc).  



ORDER

Clear and unmistakable error having been found in the Board's 
March 1977 decision, the moving party's 10 percent disability 
evaluation for his service-connected residuals of a fracture 
of the sternum is restored, effective the date of the 
reduction, May 1, 1976, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



